Citation Nr: 1419132	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for cause of the Veteran's death, and if so, whether service connection for cause of death is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971, to include service in the Republic of Vietnam (Vietnam) from March 1969 to March 1970.  He died in June 1998 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the request to reopen the Appellant's previously denied claim for service connection for cause of death.  

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An RO rating decision in August 1998 denied service connection for cause of death on the basis there was no evidence to establish service connection for the cause of death from respiratory failure due to carcinomatosis and carcinoma of the esophagus; this decision is final.  

2. Evidence added to the record since the August 1998 rating decision, to include the appellant's February 2012 statement regarding a doctor's opinion on the etiology of the Veteran's cancer, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for cause of death, and raises a reasonable possibility of substantiating the claim; also the evidence triggers VA's duty to provide a medical opinion.  


CONCLUSION OF LAW

New and material evidence has been received since the August 1998 rating decision to reopen this claim of service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

New and material evidence has been received to reopen claim for entitlement to service connection for cause of death, and, to that extent only, the claim to reopen is granted.  


REMAND

A VA medical opinion is required in this case so that a VA examiner can address VA treatment records, dated from 1989 to 1992, which show that the Veteran was diagnosed with dysphagia and esophageal stricture secondary to his service-connected posttraumatic stress disorder (PTSD) and with adenocarcinoma of the esophagus, in the determination as to whether the Veteran's adenocarcinoma of the esophagus was related to his service or to a service-connected disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In her Form 9, the appellant referenced a January 2011 statement from a doctor which is not of record. On remand, appropriate steps should be taken to obtain this document. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request that she submit the January 2011 statement from Dr. Paul Sanders which she referenced in a February 2012 Form 9.  

2. Obtain an opinion from a VA examiner.  A copy of this remand and the entire claims file must be made available to and reviewed by the VA examiner, including the post-service treatment records.  The examiner should then offer an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that one or a combination of the Veteran's service-connected disabilities, to include PTSD, was the principal or a contributory cause of the Veteran's death?   Consideration should be given to the VA treatment records which show a relationship between the Veteran's esophageal stricture and dysphagia, and his service-connected PTSD.  

(b) Is it at least as likely as not (50 percent or greater probability) that a principal or contributory cause of the Veteran's death (failure to thrive due to or as a consequence of adenocarcinoma of the esophagus and/or carcinomatosis) was the result of, or related to, any disease, event, or injury that occurred during his military service? Consideration should be given to the Appellant's theory that the Veteran's cancer was related to his confirmed Agent Orange exposure.  

The examiner should bear in mind that for a disability to be the principal cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death or be etiologically related.  For a disability to constitute a contributory cause it must contribute substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   

All opinions must be supported by a compete rationale.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

3. Review the claims file and ensure that the foregoing development action has been completed.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


